DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 14 have been amended to recite wherein identifying a reference set of R-peaks in the reference ECG dataset includes identifying a positive set of candidate peaks for each channel as three or more maximums with at least one amplitude in a threshold amplitude range and a slope within a threshold slope range, identifying a negative set of candidate peaks for each channel as three or more minimums with at least one amplitude in a threshold amplitude range and a slope within a threshold slope range, calculating a combined likelihood that the positive set of candidate peaks represents an actual group of R-peaks and a negative set of candidate peaks that represents the actual group of R-peaks, and selecting the set with the greatest combined likelihood as the reference set of R-peaks. This feature in combination with the other claimed elements are not taught or disclosed in the prior art. The previously applied reference Brodnick (US 2007/0255150 A1) teaches determining in a signal an R-peak to generate a trigger for imaging. Brodnick discloses identifying relative maximums and minimums in the signal chunks with respect to a selected slope. The selected slope is used so that the triggering logic will occur only at positive or negative slopes. Brodnick further calculates an ambiguity measure relating to assessing whether the positive or negative slopes should be used for triggering, which is a different process than calculating a combined likelihood that each set of positive and negative candidate peaks represent an actual group of R-peaks. Thus, Brodnick does not disclose selecting the set with the greatest or maximum likelihood as the reference set of R-peaks. 
Accordingly, claims 1, 6-14, and 19-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791